UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                             Senior Airman TORY T. LOVING
                                  United States Air Force

                                            ACM S32217

                                        05 November 2014

         Sentence adjudged 16 January 2014 by SPCM convened at Eielson Air
         Force Base, Alaska. Military Judge: Todd E. McDowell (sitting alone).

         Approved Sentence: Bad-conduct discharge and confinement for 30 days.

         Appellate Counsel for the Appellant: Major Anthony D. Ortiz.

         Appellate Counsel for the United States: Major Daniel J. Breen and Gerald
         R. Bruce, Esquire.

                                                 Before

                         MITCHELL, WEBER, and CONTOVEROS
                               Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court